Citation Nr: 9920311	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-23 494A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.







ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for PTSD.  Parenthetically, it is noted that on November 7, 
1996, various amendments became effective as to sections of 
the VA Schedule for Rating Disabilities pertaining to Mental 
Disorders. The veteran was informed of these new regulations 
in both the May 1997 rating decision and the July 1997 
statement of the case.

The Board remanded this case to the San Juan VARO for 
additional evidentiary development in November 1997.  During 
the pendency of this remand, the veteran requested that his 
claim folder be transferred to the Philadelphia, Pennsylvania 
VARO inasmuch as he now resides in that jurisdiction.  
Following compliance, the Philadelphia VARO granted an 
increased rating to 30 percent for PTSD by rating decision 
and supplemental statement of the case issued in April 1999.  
As this increase represents less than the maximum available 
rating, the veteran's claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's PTSD, as shown by most recent VA 
examination, is "definite" in nature, and is primarily 
manifested by mild difficulty in relating to co-workers and 
peers because of depression, productive of a Global 
Assessment of Functioning (GAF) score of 60.

2.  The veteran's current unemployability status has been 
etiologically related to an intercurrent nonservice-connected 
mental disorder.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.7, 4.129, 4,130, Diagnostic Code 9411 (1996), 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to a disability evaluation 
in excess of 30 percent for PTSD, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1998), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1998) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran's PTSD is currently rated as 30 percent disabling 
from May 13, 1996 (the date of his claim for increase).

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Significantly, however, as the veteran had a claim pending at 
the time of the regulatory change on November 7, 1996, the 
Board must consider the regulations which were in effect 
prior to November 7, 1996.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

In this regard, the regulation in effect prior to November 7, 
1996, provided for a 30 percent rating when there was a 
definite inability to establish and maintain effective and 
wholesome relationships with people; the psychoneurotic 
symptoms result in reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating required that the 
ability to establish and maintain effective or favorable 
relationships with people be considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of contact except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the applicable criteria, a 30 percent evaluation is 
required when occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is required when occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is required when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) stated that the term "definite" in 38 C.F.R. § 
4.132 is "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to construe the term "definite" in a manner that 
would quantify the degree of impairment.  The General Counsel 
of VA has concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C.Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

Pursuant to the Board's remand order, the RO obtained copies 
of the veteran's medical reports from the Social Security 
Administration (SSA).  These records show that the veteran is 
in receipt of SSA disability benefits due to peripheral 
vascular (arterial) disease.

VA treatment records, to include hospital summaries, 
developed between 1993 and 1998 show treatment on occasion 
for anxiety, PTSD and polysubstance abuse.

The veteran was also afforded a VA examination for 
compensation and pension (C&P) purposes in March 1999.  At 
that time, it was noted that the veteran stated that 
continues to have re-experiencing phenomenon from his 
traumatic events in Vietnam, which include nightmares.  These 
occur once or twice a month.  It was indicated that he had 
intrusive thoughts nearly every day about his experiences in 
Vietnam, and he becomes "a little anxious" around reminders 
of his experiences in Vietnam.  The examiner noted that his 
avoidance symptoms included avoiding driving, fighting, and 
violence in general.  The veteran also avoided thinking or 
talking about Vietnam as much as he can.  He has some 
emotional numbing, a sense of a foreshortened future and a 
flattened affect.  His hyper-arousal symptoms included an 
increased startle response and poor sleep; the veteran has 
taken Trazadone for sleep in the past.  He had occasional 
angry outbursts that were hardly frequent.  He had some 
physiologic response to reminders and poor daytime 
concentration.  In addition to his PTSD symptoms, he had a 
history of opiate and cocaine dependence.  However, since 
February 18, 1999, he has been clean from heroin and cocaine.  
He stated that he was able to work full-time from 1969 to 
1987, even though he used heroin.  The veteran further 
related that in 1987, his psychiatric symptoms became 
significantly worse.  This occurred in response to a back 
accident which caused him significant low back pain.  He has 
not been able to work since that time.  This caused the 
veteran to become depressed which, in turn, lead to an 
increased to heroin use to the point where it was out of 
control and cause significant disability.  

On mental status examination, the veteran presented as 
disheveled.  The examiner noted that the veteran's speech was 
normal in tone, volume and rate.  He was calm and cooperative 
throughout the interview.  His mood was depressed, and his 
affect was restricted.  His thought process was logical and 
goal-directed.  His thought content revealed transient 
auditory hallucinations.  He had no paranoid delusions, 
current active suicidal or homicidal ideations.  His judgment 
and insight were noted to be fair to poor, and his cognitive 
examination was noted to be mildly impaired.  He scored 28/30 
on the Mini Mental Status examination.  The Axis I diagnoses 
were noted to be PTSD, major depressive disorder (this is not 
considered to be secondary to PTSD), as well as cocaine and 
heroin dependence in early remission.  A GAF score of 60 was 
noted for PTSD.  The examiner commented that the veteran only 
had mild symptoms from PTSD and, until his back injury and 
subsequent major depressive disorder, he was able to function 
in a full-time job despite having symptoms of PTSD.  The 
veteran himself stated that it was the accident and 
subsequent depression, as well as increasing drug use, which 
caused the bulk of his disability.  A GAF score of 35 was 
noted for his major depressive disorder.  It was further 
noted that the veteran's major depressive disorder has 
impacted significantly on his ability to earn a living.  
Indeed, his inability to concentrate, his decrease in 
motivation and his inability to sleep have caused him to be 
essentially unemployable at this time.  The examiner 
concluded the examination report by reaffirming that the bulk 
of the veteran's disability stems from major depression, 
which is more secondary to his chronic low back pain and 
injury in 1987 than his symptoms of PTSD.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that assignment of a disability 
rating in excess of 30 percent for PTSD, under either the 
"old" or "new" applicable regulations, is not warranted.  
The objective evidence clearly reveals that the veteran 
manifests no more than a definite occupational and social 
impairment such as to cause an occasional decrease in work 
efficiency and intermittent period of inability to perform 
occupational tasks. Consequently, the Board is satisfied, 
having reviewed the entire record to include the most recent 
VA examination, that the veteran's PTSD does not produce such 
a reduction in reliability, flexibility and efficiency levels 
as to produce considerable industrial impairment or 
difficulty in establishing and maintaining effective work and 
social relationships.  Although the examiner was able to 
delineate that the veteran still manifests some mild symptoms 
of PTSD, it is clear that the veteran's predominant mental 
disorder, and the primary cause of his present 
unemployability, is his intercurrent major depressive 
disorder.  Clearly, a schedular evaluation in excess of 30 
percent is not justified based on these current medical 
findings.  See Francisco, 7 Vet. App. at 58 (1994).

In summary, it is the finding of the Board that the criteria 
for an increased disability rating for PTSD, both prior to 
and after the regulatory change on November 7, 1996, have not 
been met.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that the veteran's 
PTSD presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Rather, a review of the file indicates that his 
intercurrent major depressive disorder with increased 
polysubstance abuse have caused the bulk of his psychiatric 
disability and interference with employment.  Hence, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased rating for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

